

115 SJ 69 ES: Supporting a Diplomatic Solution in Yemen and Condemning the Murder of Jamal Khashoggi.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



115th CONGRESS2d SessionS. J. RES. 69IN THE SENATE OF THE UNITED STATESJOINT RESOLUTIONSupporting a Diplomatic Solution in Yemen and Condemning the Murder of Jamal Khashoggi.Whereas the ongoing civil war in Yemen has exacerbated that country’s humanitarian crisis, in which nearly 12,000,000 people are suffering from severe hunger, according to the United Nations’ World Food Programme;Whereas there is no military solution to the conflict;Whereas the United States-Saudi Arabia relationship is important to United States national security and economic interests;Whereas the Government of the Kingdom of Saudi Arabia has, in recent years, engaged in concerning behavior, including its conduct in the civil war in Yemen, apparent detention of the Prime Minister of Lebanon, undermining the unity of the Gulf Cooperation Council, expulsion of the Canadian ambassador, suppression of dissent within the Kingdom, and the murder of Jamal Khashoggi;Whereas misleading statements by the Government of the Kingdom of Saudi Arabia regarding the murder of Jamal Khashoggi have undermined trust and confidence in the longstanding friendship between the United States and the Kingdom of Saudi Arabia; andWhereas such erratic actions place unnecessary strain on the United States-Saudi Arabia relationship, which is an essential element of regional stability: Now, therefore, be itThat the Senate—(1)believes Crown Prince Mohammed bin Salman is responsible for the murder of Jamal Khashoggi;(2)acknowledges the United States Government has sanctioned 17 Saudi individuals under the Global Magnitsky Human Rights Accountability Act (subtitle F of title XII of Public Law 114–328; 22 U.S.C. 2656 note) for their roles in the murder;(3)calls for the Government of the Kingdom of Saudi Arabia to ensure appropriate accountability for all those responsible for Jamal Khashoggi’s murder;(4)calls on the Government of Saudi Arabia to release Raif Badawi, Samar Badawi, and the Saudi women's rights activists who were arrested as political prisoners in 2018;(5)encourages the Government of Saudi Arabia to redouble its efforts to enact economic and social reforms;(6)calls on the Government of the Kingdom of Saudi Arabia to respect the rights of its citizens and moderate its increasingly erratic foreign policy;(7)warns that the Government of the Kingdom of Saudi Arabia's increasing purchases of military equipment from, and cooperation with, the Russian Federation and the People's Republic of China, challenges the strength and integrity of the long-standing military-to-military relationship between the United States and the Kingdom of Saudi Arabia and may introduce significant national security and economic risks to both parties;(8)demands that all parties seek an immediate cease-fire and negotiated political solution to the Yemen conflict and increased humanitarian assistance to the victims of the conflict;(9)condemns the Government of Iran’s provision of advanced lethal weapons to Houthi rebels, which have perpetuated the conflict and have been used indiscriminately against civilian targets in Saudi Arabia, the United Arab Emirates, and the Bab al Mandeb waterway;(10)condemns Houthi rebels for egregious human rights abuses, including torture, use of human shields, and interference with, and diversion of, humanitarian aid shipments;(11)demands that the Saudi-led coalition and all parties to the Yemen conflict seek to minimize civilian casualties at all times;(12)supports the peace negotiations currently being managed by United Nations Special Envoy Martin Griffiths and encourages the United States Government to provide all possible support to these diplomatic efforts;(13)declares that there is no statutory authorization for United States involvement in hostilities in the Yemen civil war; and(14)supports the end of air-to-air refueling of Saudi-led coalition aircraft operating in Yemen.Passed the Senate December 13, 2018.Secretary